Opinion by
Mb. Justice Mestrezat,
The very elaborate opinion of the learned trial judge renders unnecessary an extended review of the questions involved in this case. We are satisfied that the evidence fully justifies his findings of fact and we are equally well convinced that his conclusions of law on the facts are correct. The drawings or tracings of the parts of the cars and the blue prints, except the “ secondary prints,” were made by the appellee company to be used in connection with, and were necessary for, carrying on the business in which the company was engaged. The court finds as follows : “ In connection with the designing and construction of these cars the company prepares drawings or tracings showing the various parts of the cars to be built and how the different railway specialties and appliances can be successfully applied to cars which it manufactures. Blue prints of these drawings are sent to the railroad companies proposing to purchase cars so as to enable them to ascertain whether or not the cars which it is proposed to build will meet their requirements, each order of cars being especially designed to meet the particular requirements of the railroad for which they are built. During the manufacture of the cars copies of these blue prints are frequently furnished to the railroad companies for the purpose of inspecting the cars to see that they are built in accordance with the drawings. And after the cars are built and delivered, or contemporaneously therewith, blue prints of the cars are furnished to the railroads so as to enable them either to order parts necessary for repairing the cars or to make the repairs on the cars themselves. It is common practice with the railroads to order from the plaintiff company and keep in stock with their storekeepers a large number of such parts of the cars as will most likely be needed for repairs, *478and for this purpose it has been customary to, and it is necessary that they should, have these blue prints.
All of the blue prints so sent out by the plaintiff company were sent out only in connection with the carrying on of its business in the manner and for the purposes stated and receipts for them were generally required to be given by the persons by whom they were obtained.”
The drawings and blue prints in controversy were, therefore, not sold or given to the railroad companies but were the property of the plaintiff and made by it for the purpose of carrying on its business and were sent out in connection with the business of the company. Part of these blue prints were sent to the three railroad companies in connection with orders for cars made by the plaintiff company for the railroads but as found by the court only “for their information and use, as a necessary part of the transaction, and also for their use in ordering repair parts.” The remainder of the prints were sent by the plaintiff to one W. H. Miner, draft rigging manufacturer, for his use in adapting and applying the rigging to cars made by the plaintiff company. Notwithstanding the fact that these prints were delivered by the plaintiff to the parties for the purpose stated in the finding of the court, they delivered them to the defendant, a rival company, which is now making use of them in carrying on a competing business. While there was no expressed restriction placed on the ownership of the prints or any expressed limitation as to the use to which they were to be put, it is clear, as observed by the trial court, that the purpose for which they were delivered by the plaintiff was understood by all parties. ' The facts of the case warrant no other conclusion. There is no evidence to sustain the contention that the delivery of the prints by the plaintiff to the railroad companies was absolute and unconditional. As suggested above, there was no expressed agreement on the subject, but the facts clearly support the finding of the trial court that the prints were sent in connection with the orders for cars for the information and use of the purchasers as a necessary part of the transaction, and also for their use in ordering repair parts. The blue prints therefore remained the property of the plaintiff after delivery to the railroad companies, whose use of them was restricted to the purpose for which they were delivered, and a chan*479cellor will sustain a bill to enjoin the use of them for another purpose by the railroad company or the defendant company to which, without the plaintiff’s consent, they were delivered.
We see no grounds whatever upon which the appellant can claim ownership in the prints or the right to use them in its business of manufacturing and selling steel cars and car parts in competition with the plaintiff. It is not pretended that the defendant company paid any consideration for them to the plaintiff or to the companies from which it received them. The right to hold them as against the plaintiff is based simply on the fact that the prints were delivered to the defendant company by the railroad companies so that they might obtain their cars and car parts from the defendant instead of the plaintiff and thus by the use of the plaintiff company’s own designs enable them to give their trade to its rival competitor. In other words, the prints which had been delivered to the railroad companies to enable them to purchase and use the cars and car parts manufactured by the plaintiff were delivered by the railroad companies to the defendant company so that the latter might manufacture and sell cars and car parts from designs and drawings which had been prepared by the plaintiff for exclusive use in its own business. This was clearly a violation, not only of the property rights of the plaintiff in the prints but also of the trust and confidence with which they were received by the railroad companies. This unauthorized act and breach of confidence resulted in great advantage to the appellant and loss to the appellee. The court finds that “ these prints, both originals and copies, arc of great value and use to the defendant company, and their possession by it is a damage to the interests of the plaintiff company. ” These facts will, on reason and authority, as shown by the learned trial judge, confer jurisdiction on a court of equity which will restrain the defendant company from making use of the prints in its business and give such other and adequate relief as the rights of the injured party may require.
The persons, other than the plaintiff and defendant, who may have an interest in the prints are not before the court and are not complaining of the decree. Their right to the property in question may be adjudicated when they invoke the aid of the court for that purpose.
The decree of the court below is affirmed.